Exhibit 10.2

 

FORM OF

 

GUARANTEE AND SECURITY AGREEMENT

 

GUARANTEE AND SECURITY AGREEMENT dated as of June 4, 2014 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
NEW MOUNTAIN FINANCE CORPORATION, a corporation duly organized and validly
existing under the laws of the State of Delaware (the “Borrower”); each entity
that becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant to
Section 7.04 hereof (collectively, the “Subsidiary Guarantors” and, together
with the Borrower, the “Obligors”); GOLDMAN SACHS BANK USA, as administrative
agent for the parties defined as “Lenders” under the Credit Agreement referred
to below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”); each “Financing Agent” or “Designated Indebtedness
Holder” that becomes a party hereto after the date hereof pursuant to
Section 6.01 hereof; and GOLDMAN SACHS BANK USA, as collateral agent for the
Secured Parties hereinafter referred to (in such capacity, together with its
successors in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, certain Lenders and the Administrative Agent are entering into a
Senior Secured Revolving Credit Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which such Lenders have agreed to extend credit (by
means of Loans and Letters of Credit) to the Borrower from time to time;

 

WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted under the Credit Agreement that the Borrower
designates as “Designated Indebtedness” under this Agreement, which indebtedness
is to be entitled to the benefits of this Agreement;

 

WHEREAS, to induce such Lenders to extend credit to the Borrower under the
Credit Agreement, and the holders of such “Designated Indebtedness” to extend
other credit to the Borrower, the Borrower wishes to provide (a) for certain of
its Subsidiaries from time to time to become parties hereto and to guarantee the
payment of the Guaranteed Obligations (as hereinafter defined), and (b) for the
Borrower and the Subsidiary Guarantors to provide collateral security for the
Secured Obligations (as hereinafter defined);

 

WHEREAS, the Administrative Agent (on behalf of itself and such Lenders), any
Financing Agent (on behalf of itself and the holders of the “Designated
Indebtedness” for which it serves as agent or trustee) and each Designated
Indebtedness Holder that becomes a party hereto pursuant to Section 6.01 are or
will be entering into this Agreement for the purpose of setting forth their
respective rights to the Collateral (as hereinafter defined); and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;

 

NOW THEREFORE, the parties hereto agree as follows:

 

Section 1.                                           Definitions, Etc.

 

1.01.                     Certain Uniform Commercial Code Terms.  As used
herein, the terms “Account”, “Chattel Paper”, “Commodity Account”, “Commodity
Contract”, “Deposit Account”, “Document”, “Electronic Chattel Paper”, “General
Intangible”, “Instrument”, “Investment Property”, “Letter-of-Credit Right”,
“Proceeds”, “Promissory Note” and “Tangible Chattel Paper” have the respective
meanings set forth in Article 9 of the NYUCC, and the terms “Certificated
Security”, “Clearing Corporation”, “Entitlement Holder”, “Financial Asset”,
“Indorsement”, “Securities Account”, “Securities Intermediary”, “Security”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the NYUCC.

 

1.02.                     Additional Definitions.  In addition, as used herein:

 

“Acceleration” means the Secured Obligations of any Secured Party having been
declared (or become) due and payable following a default by the Borrower and
expiration of any applicable grace period with respect thereto.

 

“Acceleration Notice” has the meaning specified in Section 8.01.

 

“Administrative Agent” has the meaning given to such term in the preamble.

 

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

 

“Agreement” has the meaning given to such term in the preamble.

 

“Appointed Party” has the meaning specified in Section 5.04.

 

“Borrower” has the meaning given to such term in the preamble.

 

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

 

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

 

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

 

2

--------------------------------------------------------------------------------


 

“Collateral” has the meaning assigned to such term in Section 4.

 

“Collateral Agent” has the meaning given to such term in the preamble.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Control” means “control” as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the NYUCC.

 

“Credit Agreement” has the meaning given to such term in the recitals.

 

“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower to the Lenders and the Administrative Agent under the Credit Agreement
and the other Loan Documents (as defined in the Credit Agreement), including in
each case in respect of the principal of and interest on the Loans made, or
Letters of Credit issued, thereunder, and all fees, indemnification payments and
other amounts whatsoever, whether direct or indirect, absolute or contingent,
now or hereafter from time to time owing to the Administrative Agent or the
Lenders or any of them under or in respect of the Credit Agreement and the other
Loan Documents (as defined in the Credit Agreement), and including all interest
and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding.

 

“Custodian” means U.S. Bank National Association, as custodian holding Portfolio
Investments on behalf of the Obligors, or any successor in such capacity.  The
term “Custodian” includes any agent or sub-custodian acting on behalf of the
Custodian.

 

“Debt Documents” means, collectively, the Credit Agreement, the Designated
Indebtedness Documents, any Hedging Agreement evidencing or relating to any
Hedging Agreement Obligations and the Security Documents.

 

“Default” means any event that with notice or lapse of time or both would become
an Event of Default.

 

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment or other Collateral,
that such Portfolio Investment or other Collateral is held, registered or
covered by a recorded UCC-1 financing statement as described below, in each case
in a manner satisfactory to the Collateral Agent (it being understood that,
until the Collateral Agent advises the Borrower that it is not satisfied, the
conditions set forth below shall be deemed to have been met):

 

(a)                                 subject to clause (m) below, in the case of
each Certificated Security (other than a Special Equity Interest,
U.S. Government Security, Clearing Corporation Security, Euroclear Security or
Clearstream Security), that such Certificated Security is either (i) in the
possession of the Collateral Agent and registered in the name of the Collateral
Agent (or its nominee) or Indorsed to the Collateral Agent or in blank, or
(ii) in the possession of the Custodian and registered in the name of the
Custodian (or its nominee) or Indorsed in blank and

 

3

--------------------------------------------------------------------------------


 

the Custodian has credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Certificated
Security constitutes a Financial Asset and that the Collateral Agent has Control
over such Securities Account;

 

(b)                                 subject to clause (m) below, in the case of
each Instrument, that such Instrument is either (i) in the possession of the
Collateral Agent, or (ii) in the possession of the Custodian;

 

(c)                                  subject to clause (m) below, in the case of
each Uncertificated Security (other than a Special Equity Interest,
U.S. Government Security, Clearing Corporation Security, Euroclear Security or
Clearstream Security), that such Uncertificated Security is either
(i) registered on the books of the issuer thereof to the Collateral Agent (or
its nominee), or (ii) registered on the books of the issuer thereof to the
Custodian (or its nominee) under an arrangement where the Custodian has credited
the same to a Securities Account for which the Custodian is a Securities
Intermediary and has agreed that such Uncertificated Security constitutes a
Financial Asset and that the Collateral Agent has Control over such Securities
Account;

 

(d)                                 subject to clause (m) below, in the case of
each Clearing Corporation Security, that such Clearing Corporation Security is
credited to a Securities Account of the Custodian at such Clearing Corporation
or to a Securities Account of a Securities Intermediary that directly or
indirectly holds Clearing Corporation Securities at such Clearing Corporation
(and, if a Certificated Security, so held in the possession of such Clearing
Corporation, or of an agent or custodian on its behalf) and the Security
Entitlement of the Custodian in such Clearing Corporation Securities Account has
been credited by the Custodian to a Securities Account for which the Custodian
is a Securities Intermediary under an arrangement where the Custodian has agreed
that such Security constitutes a Financial Asset and that the Collateral Agent
has Control over such Securities Account;

 

(e)                                  in the case of each Euroclear Security and
Clearstream Security, that the actions described in clause (d) above have been
taken with respect to such Security as if such Security were a Clearing
Corporation Security and Euroclear and Clearstream were Clearing Corporations;
provided, that such additional actions shall have been taken as shall be
necessary under the law of Belgium (in the case of Euroclear) and Luxembourg (in
the case of Clearstream) to accord the Collateral Agent rights substantially
equivalent to Control over such Security under the NYUCC;

 

(f)                                   in the case of each U.S. Government
Security, that such U.S. Government Security is credited to a Securities Account
of the Custodian at a Federal Reserve Bank (a “Federal Reserve Bank Securities
Account”) and the Security Entitlement of the Custodian in such Federal Reserve
Bank Securities Account has been credited by the Custodian to a Securities
Account for which the Custodian is a Securities Intermediary under an
arrangement where the Custodian has agreed that such U.S. Government Security
constitutes a Financial Asset and that the Collateral Agent has Control over
such Securities Account;

 

(g)                                  subject to clause (m) below, in the case of
a Special Equity Interest constituting a Certificated Security, that the holder
of the first Lien on such Certificated Security

 

4

--------------------------------------------------------------------------------


 

has possession of such Certificated Security in the United States (which has
been registered in the name of such holder (or its nominee) or Indorsed to such
holder or in blank) and has agreed to deliver the certificates evidencing such
Certificated Security directly to the Collateral Agent upon the discharge of
such Lien and has acknowledged that it holds such certificates for the
Collateral Agent subject to such Lien (it being understood that, upon receipt of
any such Certificated Security, if so requested by the Borrower, the Collateral
Agent shall deliver the same to the Custodian to be held in accordance with the
provisions of clause (a) above) and, in the case of a Special Equity Interest
constituting an Uncertificated Security, that the holder of the first Lien on
such Uncertificated Security has been registered as the holder thereof on the
books of the issuer thereof and acknowledged that it holds such Uncertificated
Security for the Collateral Agent subject to such Lien;

 

(h)                                 in the case of any Tangible Chattel Paper,
that the original of such Tangible Chattel Paper is either (i) in the possession
of the Collateral Agent in the United States or (ii) in the possession of the
Custodian in the United States, and in each case any agreements that constitute
or evidence such Tangible Chattel Paper is free of any marks or notations
indicating that it is then pledged, assigned or otherwise conveyed to any Person
other than the Collateral Agent;

 

(i)                                     in the case of each General Intangible
(including any participation in a debt obligation, any Commodity Contract and
any Commodity Account) of an Obligor organized in the United States, that such
General Intangible falls within the collateral description of a UCC-1 financing
statement, naming the relevant Obligor as debtor and the Collateral Agent as
secured party and filed in the jurisdiction of organization of such relevant
Obligor;

 

(j)                                    in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority security interest in such General Intangible under the
NYUCC;

 

(k)                                 in the case of any Deposit Account or
Securities Account, that the Collateral Agent has Control over such Deposit
Account or Securities Account, or that such Deposit Account or Securities
Account is in the name of the Custodian and the Custodian has credited its
rights in respect of such Deposit Account or Securities Account (the “Underlying
Accounts”) to a Securities Account for which the Custodian is a Securities
Intermediary under an arrangement where the Custodian has agreed that the rights
of the Custodian in such Underlying Accounts constitute a Financial Asset and
where the Collateral Agent has Control over such Securities Account;

 

(l)                                     in the case of any money (regardless of
currency), that such money has been credited to a Deposit Account or Securities
Account over which the Collateral Agent has Control as described in
clause (k) above;

 

(m)                             in the case of any Certificated Security,
Uncertificated Security, Instrument or Special Equity Interest issued by a
Person organized outside of the United States, that such additional actions
shall have been taken as shall be necessary under applicable law to

 

5

--------------------------------------------------------------------------------


 

accord the Collateral Agent rights substantially equivalent to those accorded to
a secured party under the NYUCC that has possession or control of such
Certificated Security, Uncertificated Security, Instrument or Special Equity
Interest; and

 

(n)                                 in the case of each Portfolio Investment not
of a type covered by the foregoing clauses (a) through (m) that such Portfolio
Investment has been transferred to the Collateral Agent in accordance with
applicable law and regulation.

 

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

 

“Designated Indebtedness” means any Secured Longer-Term Indebtedness or Secured
Shorter-Term Indebtedness, in each case, under and as defined in the Credit
Agreement that has been designated by the Borrower at the time of the incurrence
thereof as “Designated Indebtedness” for purposes of this Agreement in
accordance with the requirements of Section 6.01.

 

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof

 

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

 

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of each Obligor to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on the notes or other instruments
issued thereunder, all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to any Designated Indebtedness Holder or any Financing
Agent or any of them under such Designated Indebtedness Documents, and including
all interest and expenses accrued or incurred subsequent to the commencement of
any bankruptcy or insolvency proceeding with respect to such Obligor, whether or
not such interest or expenses are allowed as a claim in such proceeding.

 

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

 

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

 

“Event of Default” means any Event of Default as defined in the Credit
Agreement.

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Hedging Agreement Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Hedging Agreement Obligation
(or any Guarantee thereof) is or becomes illegal

 

6

--------------------------------------------------------------------------------


 

under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Subsidiary Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 3.08 and
any other “keepwell, support or other agreement” for the benefit of such
Subsidiary Guarantor and any and all guarantees of such Subsidiary Guarantor’s
Hedging Agreement Obligations by other Obligors) at the time the Guarantee of
such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor of a security
interest, becomes effective with respect to such Hedging Agreement Obligation. 
If a Hedging Agreement Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedging
Agreement Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

 

“Federal Reserve Bank” means any Federal Reserve Bank of the United States of
America.

 

“Federal Reserve Bank Securities Account” has the meaning set forth in subclause
(f) of the definition of “Deliver”, “Delivered” or “Delivery”.

 

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee
or agent for the holders of such Designated Indebtedness.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B, between the Collateral Agent and an
entity that, pursuant to Section 7.04, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.04).

 

“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations,
the Designated Indebtedness Obligations and the Hedging Agreement Obligations;
provided that “Guaranteed Obligations” shall exclude any Excluded Swap
Obligations.

 

“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Lender (or any Affiliate thereof) under any Hedging Agreement,
including in each case all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to such Lender (or any Affiliate thereof) under such
Hedging Agreement, and including all interest and expenses accrued or incurred
subsequent to the commencement of any bankruptcy or insolvency proceeding with
respect to such Obligor, whether or not such interest or expenses are allowed as
a claim in such proceeding.

 

For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Lender” party to the Credit Agreement shall
nevertheless continue to constitute Hedging Agreement Obligations for purposes
hereof, notwithstanding that such Person (or its Affiliate) may have assigned
all of its Loans and other interests in the Credit Agreement and, therefore, at
the time a claim is to be made in respect of such obligations, such Person (or
its Affiliate) is no longer a “Lender” party to the Credit Agreement; provided
that neither such

 

7

--------------------------------------------------------------------------------


 

Person nor any such Affiliate shall be entitled to the benefits of this
Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a Lender
hereunder, it shall have notified the Administrative Agent in writing of the
existence of such agreement.

 

“Indemnitee” has the meaning specified in Section 9.05.

 

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.

 

“Lenders” means any Lender, or any Issuing Bank or Swingline Lender (in each
case as defined in the Credit Agreement), that are from time to time party to
the Credit Agreement.

 

“Notice of Designation” has the meaning specified in Section 6.01.

 

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Obligors” has the meaning given to such term in the preamble.

 

“Pledged Account” has the meaning specified in Section 4.

 

“Qualified ECP Subsidiary Guarantor” shall mean, at any time, each Subsidiary
Guarantor with total assets exceeding $10,000,000 or that qualifies at such time
as an “eligible contract participant” under the Commodity Exchange Act and can
cause another person to qualify as an “eligible contract participant” at such
time under §1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Required Secured Parties” means (a) so long as no Trigger Event has occurred
and is continuing, the Required Lenders or (b) if a Trigger Event shall have
occurred and be continuing, Secured Parties holding more than 50% of the
aggregate amount of the Credit Agreement Obligations, the Designated
Indebtedness Obligations and the Hedging Agreement Obligations.

 

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations, the Designated Indebtedness Obligations and the
Hedging Agreement Obligations, (b) in the case of the Subsidiary Guarantors, the
obligations of the Subsidiary Guarantors in respect of the Guaranteed
Obligations pursuant to Section 3.01 and (c) in the case of all Obligors, all
present and future obligations of the Obligors to the Secured Parties, or any of
them, hereunder or under any other Security Document; provided that “Secured
Obligations” shall exclude any Excluded Swap Obligations.

 

“Secured Party” means, collectively, the Lenders, the Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent, each Person that is not a
Lender and is owed a Hedging Agreement Obligation of the type described in, and
subject to the conditions set

 

8

--------------------------------------------------------------------------------


 

forth in, the second paragraph of the definition of “Hedging Agreement
Obligations” and the Collateral Agent.

 

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

 

“Specified Actions” has the meaning specified in Section 5.04.

 

“Specified Obligor” means any Obligor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 3.08).

 

“Subsidiary Guarantors” has the meaning given to such term in the preamble.

 

“Trigger Event” means any of the following events or conditions:

 

(a)                                 Acceleration of Secured Obligations
representing 66-2/3% or more of the aggregate Secured Obligations at the time
outstanding;

 

(b)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Obligor or its debts, or of a
substantial part of its assets, under any Federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Obligor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for a
period of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered; or

 

(c)                                  any Obligor shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal or state bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (b) above, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Obligor or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate or other action for the purpose of effecting any of the
foregoing.

 

1.03.                     Credit Agreement Definitions.  Unless otherwise
defined herein or the context otherwise requires, terms used in this Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.

 

1.04.                     Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any

 

9

--------------------------------------------------------------------------------


 

agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Exhibits and Annexes shall be construed to refer to Sections of,
and Exhibits and Annexes to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Section 2.                                           Representations and
Warranties.  Each Obligor represents and warrants to the Secured Parties that:

 

2.01.                     Organization.  Such Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

 

2.02.                     Authorization; Enforceability.  The execution,
delivery and performance of this Agreement, and the granting of the Liens
contemplated hereunder, are within such Obligor’s corporate or other powers and
have been duly authorized by all necessary corporate or other action, including
by all necessary shareholder action.  This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

2.03.                     Governmental Approvals; No Conflicts.  The execution,
delivery and performance of this Agreement, and the granting of the Liens
contemplated hereunder, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been or will be obtained or made and are in full
force and effect and (ii) filings and recordings in respect of the Liens created
pursuant hereto, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of any Obligor or any order
of any Governmental Authority, (c) will not violate or result in a default in
any material respect under any indenture, agreement or other instrument binding
upon any Obligor or any of its assets, or give rise to a right thereunder to
require any payment to be made by any such Person, and (d) except for the Liens
created pursuant hereto, will not result in the creation or imposition of any
Lien on any asset of any Obligor.

 

2.04.                     Title.  Such Obligor is the sole beneficial owner of
the Collateral in which a security interest is granted by such Obligor hereunder
and no Lien exists upon such Collateral other than (a) the security interest
created or provided for herein and (b) other Liens not prohibited by the
provisions of any Debt Document.  Upon (a) the completion of the filing of a
financing statement on Form UCC-1 naming such Obligor, as debtor, and the
Collateral Agent,

 

10

--------------------------------------------------------------------------------


 

as secured party, (b) the execution and delivery of the account control
agreement between the Borrower, the Collateral Agent and U.S. Bank National
Association as custodian, and (c) the completion of the other actions required
by Section 7.01 hereof (which, in the case of clauses (a) and (b), are being
delivered to the Collateral Agent on the Effective Date), the security interest
granted pursuant to this Agreement will constitute a valid perfected security
interest in such Collateral that is prior to all other Liens on the Collateral
(subject only to (i) Liens of the type described in clause (g) of the definition
of Permitted Liens in the Credit Agreement, (ii) any Lien in favor of a creditor
of the issuer of a Special Equity Interest as contemplated by the definition of
such term in Section 1.01 of the Credit Agreement and (iii) unrecorded Liens
permitted by the Credit Agreement which have priority over the Liens on the
Collateral by operation of law), to the extent such security interest may be
perfected by such filing or other actions.

 

2.05.                     Names, Etc. The full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and mailing address of each Obligor as of the date hereof are
correctly set forth in Annex 1 (and of each additional Obligor as of the date of
the Guarantee Assumption Agreement referred to below are set forth in the
supplement to Annex 1 in Appendix A to the Guarantee Assumption Agreement
executed and delivered by such Obligor pursuant to Section 7.04).

 

2.06.                     Changes in Circumstances.  No Obligor has (a) within
the period of four months prior to the date hereof (or, in the case of any
Subsidiary Guarantor, within the period of four months prior to the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), changed
its location (as defined in Section 9-307 of the NYUCC), (b) as of the date
hereof (or, with respect to any Subsidiary Guarantor, as of the date it becomes
a party hereto pursuant to a Guarantee Assumption Agreement), changed its name
or (c) as of the date hereof (or, with respect to any Subsidiary Guarantor, as
of the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement), become a “new debtor” (as defined in Section 9-102(a)(56) of the
NYUCC) with respect to a currently effective security agreement previously
entered into by any other Person and binding upon such Obligor, in each case
except as notified in writing to the Collateral Agent prior to the date hereof
(or, in the case of any Subsidiary Guarantor, prior to the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement).

 

2.07.                     Promissory Notes.  Annex 2 sets forth a complete and
correct list of all Promissory Notes (other than any previously delivered to the
Custodian or held in a Securities Account referred to in Annex 3) held by the
Borrower on the date hereof (or held by a Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement) and having
an aggregate unpaid principal amount in excess of $1,000,000.

 

2.08.                     Deposit Accounts and Securities Accounts.  Annex 3
sets forth a complete and correct list of all Deposit Accounts, Securities
Accounts and Commodity Accounts of the Borrower on the date hereof (and of any
Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), except for any Deposit Account specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments.

 

11

--------------------------------------------------------------------------------


 

Section 3.                                           Guarantee.

 

3.01.                     The Guarantee.  The Subsidiary Guarantors hereby
jointly and severally guarantee to each of the Secured Parties and their
respective successors and assigns the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations.  The Subsidiary Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due (whether at stated
or extended maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will jointly and severally pay the same
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

3.02.                     Obligations Unconditional.  The obligations of the
Subsidiary Guarantors under Section 3.01 are irrevocable, absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than a defense of payment
or performance in full), it being the intent of this Section 3 that the
obligations of the Subsidiary Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.  Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Subsidiary Guarantors
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to the Subsidiary Guarantors, the time for any performance of or
compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of this Agreement, the other Debt Documents or any other agreement or
instrument referred to herein or therein shall be done or omitted;

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
modified, supplemented or amended in any respect, or any right under this
Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

 

(d)                                 any lien or security interest granted to, or
in favor of, any Secured Party as security for any of the Guaranteed Obligations
shall fail to be perfected.

 

12

--------------------------------------------------------------------------------


 

The Subsidiary Guarantors hereby expressly waive, to the fullest extent
permitted by applicable law, diligence, presentment, demand of payment, protest
and all notices whatsoever (other than any notice described in any Debt
Document), and any requirement that any Secured Party exhaust any right, power
or remedy or proceed against the Borrower under this Agreement, the other Debt
Documents or any other agreement or instrument referred to herein or therein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

 

3.03.       Reinstatement.  The obligations of the Subsidiary Guarantors under
this Section 3 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Secured Parties on demand for
all reasonable and documented costs and expenses (including reasonable fees and
other charges of counsel) incurred by the Secured Parties in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

3.04.       Subrogation.  The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full of all Guaranteed
Obligations, and the expiration and termination of all letters of credit or
commitments to extend credit under all Debt Documents, they shall not exercise
any right or remedy arising by reason of any performance by them of their
guarantee in Section 3.01, whether by subrogation or otherwise, against the
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

 

3.05.       Remedies.  The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Credit
Agreement, Article VII thereof (and shall be deemed to have become automatically
due and payable in the circumstances provided therein including, in the case of
the Credit Agreement, such Article VII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Subsidiary Guarantors and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the Borrower)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of Section 3.01.

 

3.06.       Continuing Guarantee.  The guarantee in this Section 3 is a
continuing guarantee of payment (and not of collection), and shall apply to all
Guaranteed Obligations whenever arising.

 

3.07.       General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate or other law, or any Federal or state
bankruptcy, insolvency,

 

13

--------------------------------------------------------------------------------


 

reorganization or other law affecting the rights of creditors generally, if the
obligations of any Subsidiary Guarantor under Section 3.01 would otherwise be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its liability under
Section 3.01, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Subsidiary Guarantor, any Secured Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

3.08.       Keepwell.  Each Subsidiary Guarantor that is a Qualified ECP
Subsidiary Guarantor at the time the Guarantee hereunder or the grant of the
security interest hereunder, in each case, by any Specified Obligor, becomes
effective with respect to any Hedging Agreement Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Obligor with respect to such
Hedging Agreement Obligation as may be needed by such Specified Obligor from
time to time to honor all of its obligations under its Guarantee hereunder and
the other Loan Documents in respect of such Hedging Agreement Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Subsidiary Guarantor’s obligations
and undertakings under this Section 3 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations and undertakings of each Qualified ECP Subsidiary Guarantor
under this Section shall remain in full force and effect until the Secured
Obligations have been indefeasibly paid and performed in full.  Each Qualified
ECP Subsidiary Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified
Obligor for all purposes of the Commodity Exchange Act.

 

Section 4.              Collateral.  As collateral security for the payment in
full when due (whether at stated maturity, by acceleration or otherwise) of its
Secured Obligations, each Obligor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties as hereinafter provided a security
interest in all of such Obligor’s right, title and interest in, to and under the
following property, in each case whether tangible or intangible, wherever
located, and whether now owned by such Obligor or hereafter acquired and whether
now existing or hereafter coming into existence (all of the property described
in this Section 4 being collectively referred to herein as “Collateral”):

 

(a)           all Accounts, all Chattel Paper, all Commodity Accounts, all
Commodity Contracts, all Documents, all General Intangibles, all Instruments
(including all Promissory Notes) and all Securities not otherwise credited to a
Securities Account, in each case to the extent constituting Investments or the
Proceeds thereof, but excluding any such asset released pursuant to
Section 10.03(e);

 

(b)           all Letter-of-Credit Rights where the underlying letter of credit
supports any Collateral described in clause (a) of this Section;

 

(c)           all Deposit Accounts and Securities Accounts (including Securities
Entitlements with respect thereto and Financial Assets carried therein)
specified in Annex 4

 

14

--------------------------------------------------------------------------------


 

(each, a “Pledged Account”) as such Annex may be amended, modified or
supplemented from time to time without the consent of any Secured Party by
notice to the Collateral Agent; provided that any such amendment, modification
or supplement that would have the effect of releasing any Pledged Account (other
than any such change to effect a release of Collateral pursuant to
Section 10.03) will require the consent of the Collateral Agent);

 

(d)           to the extent related to any Collateral, all books,
correspondence, credit files, records, invoices and other papers (including all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Obligor or any computer bureau or service company from
time to time acting for such Obligor); and

 

(e)           all Proceeds of any of the foregoing Collateral.

 

PROVIDED, HOWEVER, that (A) in no event shall the security interest granted
under this Section 4 attach to (i) any contract, property rights, Equity
Interests, obligation, instrument or agreement to which an Obligor is a party
(or to any of its rights or interests thereunder) if the grant of such security
interest would constitute or result in either (x) the abandonment, invalidation
or unenforceability of any right, title or interest of such Obligor therein or
(y) in a breach or termination pursuant to the terms of, or a default under, any
such contract, property rights, Equity Interests, obligation, instrument or
agreement (other than to the extent that any such term would be rendered
ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code as in effect in the relevant jurisdiction), (ii) any Equity Interests in
directly- held Foreign Subsidiaries in excess of 65% of any class of Equity
Interests of each such Foreign Subsidiary, (iii) any assets that are
directly-held or indirectly-held by a Foreign Subsidiary or (iv) any property
that, were it “Collateral” hereunder, would be subject to release pursuant to
Section 10.03(g); and (B) the Obligors, may by notice to the Collateral Agent,
exclude from the grant of a security interest provided above in this Section 4,
any Special Equity Interests designated by the Borrower in reasonable detail to
the Collateral Agent in such notice (it being understood that the Borrower may
at any later time rescind any such designation by similar notice to the
Collateral Agent).

 

Section 5.              Certain Agreements Among Secured Parties.

 

5.01.       Priorities; Additional Collateral.

 

Sharing of Guaranties and Liens.  Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that (i) such
Secured Party will not accept from any Subsidiary of the Borrower any guarantee
of any of the Guaranteed Obligations unless such guarantor simultaneously
guarantees the payment of all of the Guaranteed Obligations owed to all Secured
Parties and (ii) such Secured Party will not hold, take, accept or obtain any
Lien upon any assets of any Obligor or any Subsidiary of the Borrower to secure
the payment and performance of the Secured Obligations except and to the extent
that such Lien is in favor of the Collateral Agent pursuant to this Agreement or
another Security Document to which the Collateral Agent is a party for the
benefit of all of the Secured Parties as provided herein.

 

15

--------------------------------------------------------------------------------


 

Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

 

5.02.       Turnover of Collateral.  If a Secured Party acquires custody,
control or possession of any Collateral or the Proceeds therefrom, other than
pursuant to the terms of this Agreement, such Secured Party shall promptly (but
in any event within five Business Days) cause such Collateral or Proceeds to be
Delivered in accordance with the provisions of this Agreement.  Until such time
as such Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

 

5.03.       Cooperation of Secured Parties.  Each Secured Party will cooperate
with the Collateral Agent and with each other Secured Party in the enforcement
of the Liens upon the Collateral and otherwise in order to accomplish the
purposes of this Agreement and the Security Documents.

 

5.04.       Limitation upon Certain Independent Actions by Secured Parties.  No
Secured Party shall have any right to institute any action or proceeding to
enforce any term or provision of the Security Documents or to enforce any of its
rights in respect of the Collateral or to exercise any other remedy pursuant to
the Security Documents or at law or in equity, for the purpose of realizing on
the Collateral, or by reason of jeopardy of any Collateral, or for the execution
of any trust or power hereunder (collectively, the “Specified Actions”), unless
the Required Secured Parties have delivered written instructions to the
Collateral Agent and the Collateral Agent shall have failed to act in accordance
with such instructions within 30 days thereafter.  In such case but not
otherwise, the Required Secured Parties may appoint one Person to act on behalf
of the Secured Parties solely to take any of the Specified Actions (the
“Appointed Party”), and, upon the acceptance of its appointment as Appointed
Party, the Appointed Party shall be entitled to commence proceedings in any
court of competent jurisdiction or to take any other Specified Actions as the
Collateral Agent might have taken pursuant to this Agreement or the Security
Documents (in accordance with the directions of the Required Secured Parties). 
The Obligors acknowledge and agree that should the Appointed Party act in
accordance with this provision, such Appointed Party will have all the rights,
remedies, benefits and powers as are granted to the Collateral Agent pursuant
hereto or pursuant to any Security Documents.

 

5.05.       No Challenges.  In no event shall any Secured Party take any action
to challenge, contest or dispute the validity, extent, enforceability, or
priority of the Collateral Agent’s Liens hereunder or under any other Security
Document with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. 
Each of the Secured Parties agrees that it will not take any action to

 

16

--------------------------------------------------------------------------------


 

challenge, contest or dispute the validity, enforceability or secured status of
any other Secured Party’s claims against any Obligor (other than any such claim
resulting from a breach of this Agreement by a Secured Party, or any challenge,
contest or dispute alleging arithmetical error in the determination of a claim),
or that would have the effect of invalidating any such claim, or support any
Person who takes any such action.

 

5.06.       Rights of Secured Parties as to Secured Obligations. 
Notwithstanding any other provision of this Agreement, the right of each Secured
Party to receive payment of the Secured Obligations held by such Secured Party
when due (whether at the stated maturity thereof, by acceleration or otherwise)
as expressed in any instrument evidencing or agreement governing such Secured
Obligations, or to institute suit for the enforcement of such payment on or
after such due date, and the obligation of the Obligors to pay their respective
Secured Obligations when due, shall not be impaired or affected without the
consent of such Secured Party; provided that, notwithstanding the foregoing,
each Secured Party agrees that it will not attempt to exercise remedies with
respect to any Collateral except as provided in this Agreement.

 

Section 6.              Designation of Designated Indebtedness;
Recordkeeping, Etc.

 

6.01.       Designation of Designated Indebtedness.  The Borrower may at any
time designate as “Designated Indebtedness” hereunder any Secured Longer-Term
Indebtedness or Secured Shorter-Term Indebtedness, in each case, under and as
defined in the Credit Agreement, satisfying the terms and conditions of the
definition thereof in the Credit Agreement and the provisions of
Section 6.01(b) of the Credit Agreement, such designation to be effected by
delivery to the Collateral Agent of a notice substantially in the form of
Exhibit A or in such other form approved by the Collateral Agent (a “Notice of
Designation”), which notice shall identify such Secured Longer-Term Indebtedness
or Secured Shorter-Term Indebtedness, as applicable, request that such Secured
Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, as applicable, be
designated as “Designated Indebtedness” hereunder and be accompanied by a
certificate of the chief financial officer or chief executive officer of the
Borrower delivered to the Administrative Agent, each Financing Agent, each
Designated Indebtedness Holder party hereto and the Collateral Agent:

 

(a)           certifying that such Secured Longer-Term Indebtedness or Secured
Shorter-Term Indebtedness, as applicable, satisfies the conditions of this
Section, and that after giving effect to such designation and the incurrence of
such Designated Indebtedness, no Default or Event of Default or Trigger Event
shall have occurred and be continuing,

 

(b)           attaching (and certifying as true and complete) copies of the
Designated Indebtedness Documents for such Designated Indebtedness (including
all schedules and exhibits, and all amendments or supplements, thereto) and

 

(c)           identifying the Financing Agent, if any, for such Designated
Indebtedness (or, if there is no Financing Agent for such Designated
Indebtedness, identifying each Designated Indebtedness Holder).

 

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each Designated
Indebtedness Holder) shall

 

17

--------------------------------------------------------------------------------


 

have executed and delivered to the Collateral Agent either (x) a joinder
agreement to this Agreement, substantially in the form of Exhibit C, or (y) such
other document or agreement, in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent, pursuant to which such Financing
Agent (or, if there is no Financing Agent, such Designated Indebtedness Holder)
shall have become a party hereto and assumed the obligations of a Financing
Agent (or Designated Indebtedness Holder) hereunder, as applicable.

 

6.02.       Recordkeeping.  The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time.  Each Obligor agrees
that such books and records maintained in good faith by the Collateral Agent
shall be conclusive as to the matters contained therein absent manifest error. 
Each Obligor shall have the right to inspect such books and records at any time
upon reasonable prior notice.

 

Section 7.              Covenants of the Obligors.  In furtherance of the grant
of the security interest pursuant to Section 4, each Obligor hereby agrees with
the Collateral Agent for the benefit of the Secured Parties as follows:

 

7.01.       Delivery and Other Perfection.

 

(a)           Within sixty days after the acquisition by an Obligor of any
Investment constituting part of the Collateral as to which physical possession
by the Collateral Agent or the Custodian is required in order for such
Investment to have been “Delivered”, such Obligor shall take such actions as
shall be necessary to effect Delivery of such Investment.  As to all other
Investments constituting part of the Collateral, such Obligor shall cause the
same to be Delivered (to the extent not already Delivered) within (x) five
Business Days of the acquisition thereof where such Delivery does not require
the consent or action of a third party and (y) sixty days of the acquisition
thereof otherwise; provided that such five Business Day period or sixty day
period, as applicable, may be extended by the Collateral Agent for an additional
period of thirty days at the discretion of the Collateral Agent.  In addition,
and without limiting the generality of the foregoing, each Obligor shall
promptly from time to time give, execute, deliver, file, record, authorize or
obtain all such financing statements, continuation statements, notices,
instruments, documents, account control agreements or any other agreements or
consents or other papers as may be necessary in the reasonable judgment of the
Collateral Agent to create, preserve, perfect, maintain the perfection of or
validate the security interest granted pursuant hereto or to enable the
Collateral Agent to exercise and enforce its rights hereunder with respect to
such security interest, and without limiting the foregoing, shall:

 

(i)            keep full and accurate books and records relating to the
Collateral in all material respects; and

 

(ii)           permit representatives of the Collateral Agent, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral; provided that each such
Obligor shall be entitled to have its representatives and advisors present
during any inspection of its books and records at such Obligor’s place of
business.

 

18

--------------------------------------------------------------------------------


 

(b)           Unless released from the Collateral pursuant to Section 10.03,
once any Portfolio Investment has been Delivered, the Obligors shall not take or
permit any action that would result in such Portfolio Investment no longer being
Delivered hereunder and shall promptly from time to time give, execute, deliver,
file, record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary or desirable in
the reasonable judgment of the Collateral Agent to continue the Delivered status
of any Collateral.  Without limiting the generality of the foregoing, the
Obligors shall not terminate any arrangement with the Custodian unless and until
a successor Custodian reasonably satisfactory to the Collateral Agent has been
appointed and has executed all documentation necessary to continue the Delivered
status of the Collateral, which documentation shall be in form and substance
reasonably satisfactory to the Collateral Agent.

 

7.02.       Name; Jurisdiction of Organization, Etc. Each Obligor agrees that
(a) without providing at least thirty (30) days prior written notice to the
Collateral Agent, such Obligor will not change its name, its place of business
or, if more than one, chief executive office, or its mailing address and
(b) such Obligor will not change its type of organization, jurisdiction of
organization or other legal structure except, in each case, to the extent not
prohibited by the provisions of any Debt Document.

 

7.03.       Other Financing Statements or Control.  Except as otherwise
permitted under Section 6.02 of the Credit Agreement and the applicable
provisions of each other Debt Document, the Obligors shall not (a) file or
suffer to be on file, or authorize or permit to be filed or to be on file, in
any jurisdiction, any financing statement or like instrument with respect to any
of the Collateral in which the Collateral Agent is not named as the sole
Collateral Agent for the benefit of the Secured Parties other than any financing
statement or like instrument in respect of a Lien not prohibited by the
provisions of any Debt Document, or (b) cause or permit any Person other than
the Collateral Agent to have Control of any Deposit Account, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Right constituting part of the
Collateral.

 

7.04.       Additional Subsidiary Guarantors.  As contemplated by Section 5.08
of the Credit Agreement, any new Subsidiary (other than a Financing Subsidiary,
Foreign Subsidiary, Immaterial Subsidiary or Subsidiary of a Foreign Subsidiary)
of the Borrower formed or acquired by the Borrower after the date hereof, is
required to become a “Subsidiary Guarantor” under this Agreement, by executing
and delivering to the Collateral Agent a Guarantee Assumption Agreement in the
form of Exhibit B.  Accordingly, upon the execution and delivery of any such
Guarantee Assumption Agreement by any such Subsidiary, such new Subsidiary shall
automatically and immediately, and without any further action on the part of any
Person, become a “Subsidiary Guarantor” and an “Obligor” for all purposes of
this Agreement, and Annexes 1 through 3, inclusive, hereto shall be deemed to be
supplemented in the manner specified in such Guarantee Assumption Agreement.  In
addition, upon execution and delivery of any such Guarantee Assumption
Agreement, the new Subsidiary Guarantor makes the representations and warranties
set forth in Section 2 as of the date of such Guarantee Assumption Agreement.

 

7.05.       Control Agreements.  If any Obligor opens any Deposit Account or
Securities Account with any bank or securities intermediary, as applicable, such
Deposit Account

 

19

--------------------------------------------------------------------------------


 

or Securities Account, as applicable, shall not be a Pledged Account unless and
until (i) such Obligor has notified the Collateral Agent of such new Deposit
Account or Securities Account, as applicable, and such new Deposit Account or
Securities Account, as applicable, has been added to Annex 4 and (ii) such new
Deposit Account or Securities Account, as applicable, has been Delivered to the
Collateral Agent.

 

7.06.       Credit Agreement.  Each Subsidiary Guarantor agrees to perform,
comply with and be bound by the covenants contained in Articles V and VI of the
Credit Agreement (which provisions are incorporated herein by reference)
applicable to such Subsidiary Guarantor as if each Subsidiary Guarantor were a
signatory to the Credit Agreement.

 

Section 8.              Acceleration Notice; Remedies; Distribution of
Collateral.

 

8.01.       Notice of Acceleration.  Upon receipt by the Collateral Agent of a
written notice from any Secured Party or the Borrower which (i) expressly refers
to this Agreement, (ii) describes an event or condition which has occurred and
is continuing and (iii) expressly states that such event or condition
constitutes an Acceleration as defined herein, the Collateral Agent shall
promptly notify each other party hereto of the receipt and contents thereof (any
such notice is referred to herein as a “Acceleration Notice”).

 

8.02.       Preservation of Rights.  The Collateral Agent shall not be required
to take steps necessary to preserve any rights against prior parties to any of
the Collateral.

 

8.03.       Events of Default, Etc. During the period during which an Event of
Default or Trigger Event shall have occurred and be continuing:

 

(a)           each Obligor shall, at the request of the Collateral Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Agent and such Obligor, designated in the
Collateral Agent’s request;

 

(b)           the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

 

(c)           the Collateral Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by applicable
law, to exercise all voting, consensual and other powers of ownership pertaining
to the Collateral as if the Collateral Agent were the sole and absolute owner
thereof (and each Obligor agrees to take all such action as may be appropriate
to give effect to such right);

 

(d)           the Collateral Agent in its discretion may, in its name or in the
name of any Obligor or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so; and

 

20

--------------------------------------------------------------------------------


 

(e)           the Collateral Agent may, upon ten Business Days’ prior written
notice to the Obligors of the time and place (or, if such sale is to take place
on the NYSE or any other established exchange or market, prior to the time of
such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Collateral Agent, the other Secured Parties or any of
their respective agents, sell, assign or otherwise dispose of all or any part of
such Collateral, at such place or places as the Collateral Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and the Collateral Agent or any other Secured Party or anyone else may
be the purchaser, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter, to the fullest extent permitted by law, hold the
same absolutely, free from any claim or right of whatsoever kind, including any
right or equity of redemption (statutory or otherwise), of the Obligors, any
such demand, notice and right or equity being hereby expressly waived and
released, to the fullest extent permitted by law.

 

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section shall be applied in accordance with Section 8.06.

 

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  The Obligors acknowledge
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

 

8.04.       Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 8.03 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Obligors shall remain liable for any deficiency.

 

8.05.       Private Sale.  The Collateral Agent and the Secured Parties shall
incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 8.03 conducted in a
commercially reasonable manner.  Each Obligor hereby waives any claims against
the Collateral Agent or any other Secured Party arising solely by reason of the
fact that the price at which the Collateral may have been sold at such a private
sale was less than the

 

21

--------------------------------------------------------------------------------


 

price which might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Collateral Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree, so long as such private sale was conducted in a commercially
reasonable manner.

 

8.06.       Application of Proceeds.  Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization of all or
any part of the Collateral of any Obligor pursuant hereto, and any other cash of
any Obligor at the time held by the Collateral Agent under this Agreement, shall
be applied by the Collateral Agent as follows:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Collateral Agent and the reasonable fees and expenses of its agents and counsel,
and all expenses incurred and advances made by the Collateral Agent in
connection therewith;

 

Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;

 

Third, to the payment of any reasonable fees, costs and expenses then owing by
such Obligor to the Secured Parties under the applicable Debt Documents, in each
case to each Secured Party ratably;

 

Fourth, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof (i) the outstanding principal
amount of the Loans under the Credit Agreement shall be deemed then due and
payable whether or not any Acceleration of such Loans has occurred, and (ii) to
the extent any cover in respect of a Letter of Credit shall be due and payable
under a Debt Document, that such cover shall be deemed to be a Secured
Obligation that is due and payable for purposes hereof); and

 

Fifth, after application as provided in clauses “First” “Second”, “Third” and
“Fourth” above, to the payment to the respective Obligor, or their respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.

 

In making the allocations required by this Section, the Collateral Agent may
rely upon its records and information supplied to it pursuant to Section 9.02,
and the Collateral Agent shall have no liability to any of the other Secured
Parties for actions taken in reliance on such information, except to the extent
of its gross negligence or willful misconduct.  The Collateral Agent may, in its
sole discretion, at the time of any application under this Section, withhold all
or any portion of the proceeds otherwise to be applied to the Secured
Obligations as provided above and maintain the same in a segregated cash
collateral account in the name and under the exclusive Control of the Collateral
Agent, to the extent that it in good faith believes that the information
provided to it pursuant to Section 9.02 is either incomplete or inaccurate and
that application of the full amount of such proceeds to the Secured Obligations
would be disadvantageous to any Secured

 

22

--------------------------------------------------------------------------------


 

Party.  All distributions made by the Collateral Agent pursuant to this
Section shall be final (subject to any decree of any court of competent
jurisdiction), and the Collateral Agent shall have no duty to inquire as to the
application by the other Secured Parties of any amounts distributed to them.

 

Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other
Obligors to preserve the allocation to Secured Obligations otherwise set forth
above in this Section.

 

8.07.       Attorney-in-Fact. Without limiting any rights or powers granted by
this Agreement to the Collateral Agent while no Event of Default or Trigger
Event has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default or Trigger Event, the Collateral Agent is
hereby appointed the attorney-in-fact of each Obligor for the purpose of
carrying out the provisions of this Section 8 and taking any action and
executing any instruments which the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, so long as the Collateral Agent shall be
entitled under this Section 8 to make collections in respect of the Collateral,
the Collateral Agent shall have the right and power to receive, endorse and
collect all checks made payable to the order of any Obligor representing any
dividend, payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same.

 

8.08.       Exercise of Control.  With respect to any Deposit Account or
Securities Account over which the Collateral Agent has Control, the Collateral
Agent shall not deliver any notice of exclusive control unless an Event of
Default has occurred and is continuing.

 

Section 9.              The Collateral Agent.

 

9.01.       Appointment; Powers and Immunities.  Each Lender, the Administrative
Agent, each Financing Agent and, by acceptance of the benefits of this Agreement
and the other Security Documents, each Designated Indebtedness Holder hereby
irrevocably appoints and authorizes Goldman Sachs Bank USA to act as its agent
hereunder with such powers as are specifically delegated to the Collateral Agent
by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto.  The Collateral Agent (which term as used in this
sentence and in Section 9.06 and the first sentence of Section 9.07 shall
include reference to its affiliates and its own and its affiliates’ officers,
directors, employees and agents):

 

(a)           shall have no duties or responsibilities except those expressly
set forth in this Agreement and shall not by reason of this Agreement be a
trustee for, or a fiduciary with respect to, any Lender or Designated
Indebtedness Holder;

 

(b)           shall not be responsible to the Lenders, the Administrative Agent,
the Financing Agents or the Designated Indebtedness Holders for any recitals,
statements, representations or warranties contained in this Agreement or in any
notice delivered hereunder, or in any other certificate or other document
referred to or provided for in, or received by it under, this Agreement, or for
the value, validity, effectiveness, genuineness, enforceability or

 

23

--------------------------------------------------------------------------------


 

sufficiency of this Agreement or any other document referred to or provided for
herein or therein or for any failure by the Obligors or any other Person to
perform any of its obligations hereunder;

 

(c)           shall not be required to initiate or conduct any litigation or
collection proceedings hereunder except, subject to Section 9.07, for any such
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and

 

(d)           shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct.

 

9.02.       Information Regarding Secured Parties.  The Borrower will at such
times and from time to time as shall be reasonably requested by the Collateral
Agent, supply a list in form and detail reasonably satisfactory to the
Collateral Agent setting forth the amount of the Secured Obligations held by
each Secured Party (excluding, so long as Goldman Sachs Bank USA is both the
Collateral Agent and the Administrative Agent, the Credit Agreement Obligations)
as of a date specified in such request.  The Collateral Agent shall provide any
such list to any Secured Party upon request.  The Collateral Agent shall be
entitled to rely upon such information, and such information shall be conclusive
and binding for all purposes of this Agreement, except to the extent the
Collateral Agent shall have been notified by a Secured Party that such
information as set forth on any such list is inaccurate or in dispute between
such Secured Party and the Borrower.

 

9.03.       Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram, cable or
electronic mail) believed by it in good faith to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Collateral Agent.  As to any matters not expressly
provided for by this Agreement, the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Secured Parties, and such
instructions of the Required Secured Parties, and any action taken or failure to
act pursuant thereto shall be binding on all of the Secured Parties.  If in one
or more instances the Collateral Agent takes any action or assumes any
responsibility not specifically delegated to it pursuant to this Agreement,
neither the taking of such action nor the assumption of such responsibility
shall be deemed to be an express or implied undertaking on the part of the
Collateral Agent that it will take the same or similar action or assume the same
or similar responsibility in any other instance.

 

9.04.       Rights as a Secured Party.  With respect to its obligation to extend
credit under the Credit Agreement, Goldman Sachs Bank USA (and any successor
acting as Collateral Agent) in its capacity as a Lender under the Credit
Agreement shall have the same rights and powers hereunder as any other Secured
Party and may exercise the same as though it were not acting as Collateral
Agent, and the term “Secured Party” or “Secured Parties” shall, unless the

 

24

--------------------------------------------------------------------------------


 

context otherwise indicates, include the Collateral Agent in its individual
capacity.  Goldman Sachs Bank USA (and any successor acting as Collateral Agent)
and its affiliates may (without having to account therefor to any other Secured
Party) accept deposits from, lend money to, make investments in and generally
engage in any kind of banking, trust or other business with any of the Obligors
(and any of their Subsidiaries or affiliates) as if it were not acting as
Collateral Agent, and Goldman Sachs Bank USA and its affiliates may accept fees
and other consideration from any of the Obligors for services in connection with
this Agreement or otherwise without having to account for the same to the other
Secured Parties.

 

9.05.       Indemnification.  Each Lender and each Designated Indebtedness
Holder by acceptance of the benefits of this Agreement and the other Security
Documents agrees to indemnify the Collateral Agent and each Related Party of the
Collateral Agent (each such Person being called an “Indemnitee”) (to the extent
not reimbursed under Section 10.04, but without limiting the obligations of the
Obligors under Section 10.04) ratably in accordance with the aggregate Secured
Obligations held by the Lenders and the Designated Indebtedness Holders, for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of or by reason of
any investigation in connection with or in any way relating to or arising out of
this Agreement, any other Debt Documents, or any other documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that the Obligors are obligated to pay
under Section 10.04, but excluding, unless an Event of Default or a Trigger
Event has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents; provided
that no Lender or Designated Indebtedness Holder shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

 

9.06.       Non-Reliance on Collateral Agent and Other Secured Parties.  The
Administrative Agent and each Financing Agent (and each Lender and each
Designated Indebtedness Holder by acceptance of the benefits of this Agreement
and the other Security Documents) agrees that it has, independently and without
reliance on the Collateral Agent or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower, the Subsidiary Guarantors and their Subsidiaries and
decision to extend credit to the Borrower in reliance on this Agreement and that
it will, independently and without reliance upon the Collateral Agent or any
other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement and any Debt Document to which
it is a party.  Except as otherwise expressly provided herein, the Collateral
Agent shall not be required to keep itself informed as to the performance or
observance by any Obligor of this Agreement, any other Debt Document or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Obligor.  The Collateral Agent shall not have any
duty or responsibility to provide any other Secured Party with any credit or
other information concerning the affairs, financial condition or business of any
Obligor or any of its Subsidiaries (or any of their affiliates) that may come
into the possession of the Collateral Agent or any of its affiliates, except for
notices, reports and other documents and

 

25

--------------------------------------------------------------------------------


 

information expressly required to be furnished to the other Secured Parties by
the Collateral Agent hereunder.

 

9.07.       Failure to Act.  Except for action expressly required of the
Collateral Agent hereunder, the Collateral Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the other Secured Parties of their
indemnification obligations under Section 9.05 against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Collateral Agent shall not be required to take any action that
in the judgment of the Collateral Agent would violate any applicable law.

 

9.08.       Resignation of Collateral Agent.  Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by giving notice thereof to the other Secured
Parties and the Obligors.  Upon any such resignation, the Required Secured
Parties shall have the right, with the consent of the Borrower not to be
unreasonably withheld (or if an Event of Default or Trigger Event has occurred
and is continuing in consultation with the Borrower) to appoint a successor
Collateral Agent.  If no successor Collateral Agent shall have been so appointed
by the Required Secured Parties and shall have accepted such appointment
within 30 days after the retiring Collateral Agent’s giving of written notice of
resignation of the retiring Collateral Agent, then the retiring Collateral Agent
may, on behalf of the other Secured Parties, appoint a successor Collateral
Agent, that shall be a bank that has an office in New York, New York and has a
combined capital and surplus and undivided profits of at least $1,000,000,000. 
Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder.  After any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the provisions of
this Section 9 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Collateral
Agent.  The Borrower shall pay to any successor Collateral Agent the fees and
charges necessary to induce such successor Collateral Agent to accept its
appointment hereunder.

 

9.09.       Agents and Attorneys-in-Fact.  The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 

Section 10.            Miscellaneous.

 

10.01.     Notices.  All notices, requests, consents and other demands hereunder
and other communications provided for herein shall be given or made in writing,
(a) to any party hereto, delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy to the intended recipient at
the “Address for Notices” specified below its name on the signature pages hereof
or, in the case of any Financing Agent or Designated Indebtedness Holder that
shall become a party hereto after the date hereof, at such “Address for Notices”
as shall be specified pursuant to or in connection with the joinder agreement
executed and delivered by such Financing Agent or Designated Indebtedness Holder
pursuant to Section 6.01 (provided that notices to any Subsidiary Guarantor
shall be given to such Subsidiary Guarantor care of the

 

26

--------------------------------------------------------------------------------


 

Borrower at the address for the Borrower specified herein) or (b) as to any
party, at such other address as shall be designated by such party in a written
notice to each other party.  All notices to any Lender or Designated
Indebtedness Holder that is not a party hereto shall be given to the
Administrative Agent or Financing Agent for such Designated Indebtedness
Holder.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

10.02.     No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Collateral Agent or any other Secured Party in exercising any right or power
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Collateral Agent and the Secured Parties hereunder are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by the
Obligors therefrom shall in any event be effective unless the same shall be
permitted by Section 10.03, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.

 

10.03.     Amendments, Waivers and Releases.  Except as otherwise provided in
any Security Document, the terms of this Agreement and the other Security
Documents may be waived, altered or amended only by an instrument in writing
duly executed by each Obligor and the Collateral Agent, with the consent of the
Required Secured Parties; provided, that

 

(a)           no such amendment shall adversely affect the relative rights of
any Secured Party as against any other Secured Party without the prior written
consent of such first Secured Party,

 

(b)           without the prior written consent of each of the Lenders under the
Credit Agreement, the Collateral Agent shall not release all or substantially
all of the collateral under the Security Documents or release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under Section 3 hereof, except that if any amounts have become due and payable
in respect of interest on or principal of any Designated Indebtedness Obligation
or any periodic or termination payment in respect of any Hedging Agreement
Obligation, and shall have remained unpaid for 30 or more days, then the prior
written consent (voting as a single group) of the holders of a majority in
interest of such Designated Indebtedness Obligations and such Hedging Agreement
Obligations, whichever of such obligations are then due and payable, will also
be required to release all or substantially all of such collateral;

 

(c)           without the consent of each of the Secured Parties, no
modification, supplement or waiver shall modify the definition of the term
“Required Secured Parties” or modify in any other manner the number of
percentage of the Secured Parties required to make any determinations or waive
any rights under any Security Document;

 

(d)           without the consent of the Collateral Agent, no modification,
supplement or waiver shall modify the terms of Section 9 or this Section 10.03;

 

27

--------------------------------------------------------------------------------


 

(e)           the Collateral Agent is authorized to release (and shall release)
any Collateral that is either the subject of a disposition not prohibited under
the Credit Agreement or to which the Required Secured Parties shall have
consented; notwithstanding the foregoing, Portfolio Investments constituting the
Collateral shall be automatically released from the lien of this Agreement,
without any action of the Collateral Agent, in connection with any disposition
of Portfolio Investments that (i) occurs in the ordinary course of the
Borrower’s business and (ii) is not prohibited under the Credit Agreement;

 

(f)            the Collateral Agent is authorized to release (and shall release)
any Subsidiary Guarantor from any of its guarantee obligations under Section 3
hereof to the extent such Subsidiary Guarantor is an Immaterial Subsidiary or
the Subsidiary Guarantor ceases to be a Subsidiary as a result of a transaction
not prohibited under the Debt Documents, or to which the Required Secured
Parties shall have consented, and, upon such release, the Collateral Agent is
authorized to release (and shall release) any collateral security granted by
such Subsidiary Guarantor hereunder and under the other Security Documents; and

 

(g)           the Collateral Agent is authorized to release (and shall release)
any Collateral that is either the subject of a pledge permitted by
Section 6.02(e) of the Credit Agreement or to which the Required Secured Parties
shall have consented; notwithstanding the foregoing, Portfolio Investments
constituting Collateral shall be automatically released from the Lien of this
Agreement, without any action of the Collateral Agent, in connection with any
pledge of Portfolio Investments securing Indebtedness or other obligations in an
aggregate principal amount not exceeding $10,000,000 at any one time outstanding
upon the Borrower’s written certification that at the time of the incurrence of
such Indebtedness or other obligations, the aggregate amount of Indebtedness
permitted under Section 6.01(a), (b) and (i) of the Credit Agreement does not
exceed the lesser of (i) the Borrowing Base and (ii) the amount required to
comply with Section 6.07(b) of the Credit Agreement.

 

Upon the expiration or termination of the Commitments and the payment in full of
the principal of and interest on each Loan and all fees then due under the
Credit Agreement and the expiration, termination, Cash Collateralization or
backstop of all Letters of Credit and the reimbursement of all LC Disbursements,
the security interests granted pursuant to this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Collateral Agent and the Borrower hereunder with respect thereto shall
terminate, and the Collateral shall be released from the pledge and security
interests created hereby, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Borrower.  At the request and sole expense of the Borrower following any such
termination, the Collateral Agent shall deliver to the Borrower any Collateral
then held by the Collateral Agent hereunder and shall execute, authorize and/or
deliver to the Borrower, but without recourse to or warranty by the Collateral
Agent, such UCC termination statements and similar documents prepared by the
Borrower which the Borrower shall reasonably request to evidence the release of
the Collateral from the security constituted hereby.

 

Any such amendment, waiver, release or termination shall be binding upon the
Collateral Agent, each Secured Party and each Obligor.

 

28

--------------------------------------------------------------------------------


 

10.04.     Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Obligors hereby jointly and severally
agree to reimburse the Collateral Agent and each of the other Secured Parties
and their respective Affiliates for all reasonable and documented out-of-pocket
costs and expenses incurred by them (including the reasonable fees, charges and
disbursements of legal counsel) in connection with (i) any Default or Trigger
Event and any enforcement or collection proceeding resulting therefrom,
including all manner of participation in or other involvement with
(w) performance by the Collateral Agent of any obligations of the Obligors in
respect of the Collateral that the Obligors have failed or refused to perform in
the time period required under this Agreement, (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings of any Obligor,
or any actual or attempted sale, or any exchange, enforcement, collection,
compromise or settlement in respect of any of the Collateral, and for the care
of the Collateral and defending or asserting rights and claims of the Collateral
Agent in respect thereof, by litigation or otherwise, including expenses of
insurance, (y) judicial or regulatory proceedings arising from or related to
this Agreement and (z) workout, restructuring or other negotiations or
proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (ii) the enforcement of this Section,
and all such costs and expenses shall be Secured Obligations entitled to the
benefits of the collateral security provided pursuant to Section 4.

 

(b)           Indemnification by the Obligors.  The Obligors shall indemnify
each Indemnitee against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or (ii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such Indemnitee.

 

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor; provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Borrower or any other Obligor under
the preceding provisions of this subsection.

 

10.05.     Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Obligors
and the Secured Parties (provided that none of the Obligors shall assign or
transfer its rights or obligations hereunder without the prior written consent
of the Collateral Agent).

 

29

--------------------------------------------------------------------------------


 

10.06.     Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Collateral Agent
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

(b)           Electronic Execution of Assignments.  The words “execution”,
“signed”, “signature” shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.07.     Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

10.08.     Governing Law; Jurisdiction.

 

(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

 

(b)           Submission to Jurisdiction.  Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

 

30

--------------------------------------------------------------------------------


 

(c)           Waiver of Venue.  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Service of Process.  Each party to this Agreement (i) irrevocably
consents to service of process in the manner provided for notices in
Section 10.01 and (ii) agrees that service as provided in the manner provided
for notices in Section 10.01 is sufficient to confer personal jurisdiction over
such party in any proceeding in any court and otherwise constitutes effective
and binding service in every respect.  Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

10.09.     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.10.     Headings.  Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Security
Agreement to be duly executed and delivered as of the day and year first above
written,

 

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

By:

/s/ David Cordova

 

Name:

David Cordova

 

Title:

Chief Financial Officer

 

[Signature Page - Guarantee and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Mark Walton

 

Name: Mark Walton

 

Title:   Authorized Signatory

 

 

 

Address for Notices

 

 

 

Goldman Sachs Bank USA

 

6011 Connection Drive

 

Irving, Texas 75039

 

Telecopy Number: (646) 769-7829

 

Email: gsmmg-operations@gs.com

 

 

 

with a copy to:

 

 

 

Goldman Sachs Bank USA

 

200 West Street

 

New York, NY 10282-2198

 

Attention:  Douglas Tansey

 

Dana Horan

 

Email: douglas.tansey@gs.com

 

dana.horan@gs.com

 

--------------------------------------------------------------------------------